Exhibit 10.1
 
 
 
SECURITIES PURCHASE AGREEMENT


Dated as of September 30, 2010


among


TIMBERJACK SPORTING SUPPLIES, INC.


and


THE PURCHASERS LISTED ON EXHIBIT A
 
 
 

 
 
1

--------------------------------------------------------------------------------

 

Table of Contents
 

   
Page
     
ARTICLE I
Purchase and Sale of Preferred Stock and Warrants
1
     
Section 1.1
Purchase and Sale of Stock
1
     
Section 1.2
Warrants
1
     
Section 1.3
Conversion and Warrant Shares
1
     
Section 1.4
Purchase Price and Closing
2
     
Section 1.5
Share Exchange Transaction
2
     
ARTICLE II
Representations and Warranties
2
     
Section 2.1
Representations and Warranties of the Company
2
     
Section 2.2
Representations and Warranties of the Purchasers
18
     
ARTICLE III
Covenants
21
     
Section 3.1
Securities Compliance
21
     
Section 3.2
Registration and Listing
21
     
Section 3.3
Inspection Rights
21
     
Section 3.4
Compliance with Laws
22
     
Section 3.5
Keeping of Records and Books of Account
22
     
Section 3.6
Reporting Requirements
22
     
Section 3.7
Amendments
23
     
Section 3.8
Other Agreements
23
     
Section 3.9
Distributions
23
           
Section 3.10
Use of Proceeds
23
     
Section 3.11
Reservation of Shares
23

 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.12
Transfer Agent
23
     
Section 3.13
Disposition of Assets
23
     
Section 3.14
Reporting Status
24
     
Section 3.15
Disclosure of Transaction
24
     
Section 3.16
Disclosure of Material Information
24
     
Section 3.17
Pledge of Securities
24
     
Section 3.18
Lock-Up Agreements
25
     
Section 3.19
Investor and Public Relations Escrow
25
     
Section 3.20
Chief Financial Officer
25
     
Section 3.21
Preferred Dividend Escrow
25
     
Section 3.22
Sarbanes-Oxley Act
25
     
Section 3.23
Form D
25
     
Section 3.24
No Integrated Offerings
26
     
Section 3.25
No Commissions in Connection with Conversion of Preferred Shares
26
     
Section 3.26
Option Plan Restrictions
26
     
Section 3.27
Direct Lending
26
     
Section 3.28
No Manipulation of Price
26
     
Section 3.29
Additional Negative Covenants
26
     
Section 3.30
Post-Closing Reverse Split
26
     
ARTICLE IV
CONDITIONS
27
     
Section 4.1
Conditions Precedent to the Obligation of the Company to Sell the Units
27
     
Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Purchase the Units
28

 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE V
Stock Certificate Legend
31
     
Section 5.1
Legend
31
     
ARTICLE VI
Indemnification
32
     
Section 6.1
General Indemnity
32
     
Section 6.2
Indemnification Procedure
32
     
ARTICLE VII
Miscellaneous
33
     
Section 7.1
Fees and Expenses
33
     
Section 7.2
Specific Enforcement, Consent to Jurisdiction
34
     
Section 7.3
Entire Agreement; Amendment
34
     
Section 7.4
Notices
35
     
Section 7.5
Waivers
36
     
Section 7.6
Headings
36
     
Section 7.7
Successors and Assigns
36
     
Section 7.8
No Third Party Beneficiaries
37
     
Section 7.9
Governing Law
37
     
Section 7.10
Survival
37
     
Section 7.11
Counterparts
37
     
Section 7.12
Publicity
37
     
Section 7.13
Severability
37
     
Section 7.14
Further Assurances
37
     
Section 7.15
Currency
38
     
Section 7.16
Judgment Currency
38
     
Section 7.17
Termination
38

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit A
List of Purchasers
       
Exhibit B
Form of Series A Warrant
       
Exhibit C
Form of Registration Rights Agreement
       
Exhibit D
Form of Lock-up Agreement
       
Exhibit E-1
Form of Escrow General Agreement
       
Exhibit E-2
Form of Securities Escrow Agreement
       
Exhibit E-3
Form of Investor and Public Relations Escrow Agreement
       
Exhibit E-4
Form of Dividend Escrow Agreement
       
Exhibit F
Series A Certificate of Designation
       
Exhibit G
Form of Opinion of Counsel
       


 
5

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of September
30, 2010 by and among Timberjack Sporting Supplies, Inc., a Nevada corporation,
(the “Company” or “TBJK”) and each of the Purchasers whose names are set forth
on Exhibit A hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).


The parties hereto agree as follows:


ARTICLE I
 
Purchase and Sale of Preferred Stock and Warrants


Section 1.1                      Purchase and Sale of Stock. Upon the following
terms and conditions, the Company shall issue and sell to the Purchasers and
each of the Purchasers shall purchase from the Company, Units (the “Units”),
each consisting of one share of the Company’s Series A Convertible Preferred
Stock, par value $0.001 per share (the “Preferred Shares”), convertible into one
share of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) and a Warrant (as defined below) to purchase the number of shares of
Common Stock equal to fifty percent (50%) of the Preferred Shares purchased by
each Purchaser pursuant to the terms of this Agreement, as set forth opposite
such Purchaser’s name on Exhibit A hereto, as applicable. The designation,
rights, preferences and other terms and provisions of the Series A Convertible
Preferred Stock are set forth in the Series A Certificate of Designation of the
Relative Rights and Preferences of the Series A Convertible Preferred Stock
attached hereto as Exhibit F (the “Series A Certificate of Designation”).  The
Company and the Purchasers are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”) or Section 4(2) of the
Securities Act.


Section 1.2                      Warrants. Upon the following terms and
conditions and for no additional consideration, each of the Purchasers shall be
issued Series A Warrants, in substantially the form attached hereto as Exhibit B
(the “Warrants”), to purchase the number of shares of Common Stock equal to
fifty percent (50%) of the number of Preferred Shares purchased by each
Purchaser pursuant to the terms of this Agreement, as set forth opposite such
Purchaser’s name on Exhibit A hereto. The Warrants shall expire five (5) years
following the Closing Date, and have an initial exercise price of $4.80, which
is 120% of the Purchase Price.


Section 1.3                      Conversion and Warrant Shares. Upon the
effectiveness of the Reverse Split (as defined in Section 3.30 below), the
Company shall authorize and reserve and covenants to continue to reserve, free
of preemptive rights and other similar contractual rights of stockholders, a
number of shares of Common Stock equal to one hundred percent (100%) of the
number of shares of Common Stock as shall from time to time be sufficient to
effect conversion of all of the Preferred Shares and exercise of the Warrants
then outstanding. Any shares of Common Stock issuable upon conversion of the
Preferred Shares and exercise of the Warrants (and such shares when issued) are
herein referred to as the “Conversion Shares” and the “Warrant Shares”,
respectively. The Preferred Shares, the Conversion Shares and the Warrant Shares
are sometimes collectively referred to as the “Shares”.

 
1

--------------------------------------------------------------------------------

 



Section 1.4                      Purchase Price and Closing. Subject to the
terms and conditions hereof, the Company agrees to issue and sell to the
Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase the Units for an
aggregate purchase price of up to $10,000,000 (the “Offering Amount”), at a per
Unit purchase price of $4.00 per Unit (the “Purchase Price”). The closing of the
purchase and sale of the Units to be acquired by the Purchasers from the Company
under this Agreement shall take place at the offices of Anslow & Jaclin, LLP,
195 Route 9 South, Suite 204, Manalapan, NJ 07726 (the “Closing”). Subject to
the terms and conditions set forth in this Agreement, the date and time of the
Closing shall be the Closing Date (or such later date as is mutually agreed to
by the Company and Newbridge Securities Corporation (the “Placement Agent”)),
provided, that all of the conditions set forth in Article IV hereof and
applicable to the Closing shall have been fulfilled or waived in accordance
herewith (the “Closing Date”). Subject to the terms and conditions of this
Agreement, at the Closing the Company shall deliver or cause to be delivered to
each Purchaser (x) a certificate for the number of Preferred Shares set forth
opposite the name of such Purchaser on Exhibit A hereto, (y) its Warrants to
purchase such number of shares of Common Stock as is set forth opposite the name
of such Purchaser on Exhibit A attached hereto and (z) any other documents
required to be delivered pursuant to Article IV hereof. At the Closing, each
Purchaser shall deliver its Purchase Price by wire transfer to the escrow
account pursuant to the Escrow General Agreement (as hereafter defined).


Section 1.5                      Share Exchange Transactions. The parties
acknowledge that immediately prior to the consummation of the transactions
contemplated by this Agreement, the Company will issue shares of its Series M
preferred stock (the “Series M Preferred Stock”) to Chine Victory Profit
Limited, incorporated in the British Virgin Islands (“Chine Victory”), pursuant
to that certain Share Exchange Agreement dated as of September 29, 2010 by and
among the Company and the controlling stockholders of the Company, Chine Victory
and shareholders of Chine Victory (the “Share Exchange Agreement”). Upon
consummation of the transactions contemplated by the Share Exchange Agreement,
Chine Victory, together with its subsidiaries, will become the wholly owned
subsidiaries of the Company (the “Share Exchange Transaction”).  The Series M
Preferred Stock shall convert into 8,639,651 shares of Common Stock of the
Company automatically upon the effectiveness of the Reverse Split.


ARTICLE II


Representations and Warranties


Section 2.1                      Representations and Warranties of the Company.
The Company hereby represents and warrants to the Purchasers and the Placement
Agent on behalf of itself and its subsidiaries, as of the date hereof and the
Closing Date (except as set forth on the Schedule of Exceptions attached hereto
with each numbered Schedule corresponding to the section number herein), as
follows:

 
2

--------------------------------------------------------------------------------

 

(a) Organization, Good Standing and Power. The Company and each of its
subsidiaries is a corporation or other entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization (as applicable) and has the
requisite corporate power to own, lease and operate its properties and assets
and to conduct its business as it is now being conducted.  Except as disclosed
on Schedule 2.1(g), prior to the Share Exchange Transaction, the Company does
not have any subsidiaries. Except as set forth on Schedule 2.1(g), the Company
and each such subsidiary is duly qualified to do business and is in good
standing in every jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary except for any
jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect (as defined in Section 2.1(c)
hereof) on the Company’s financial condition.


(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Registration Rights
Agreement in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), the Lock-Up Agreement (as defined in Section 3.18 hereof) in the
form attached hereto as Exhibit D, the Escrow Agreement by and among the
Company, the Purchasers and the escrow agent named therein, dated as of the date
hereof, substantially in the form of Exhibit E-1 attached hereto (the “Escrow
General Agreement”), the Securities Escrow Agreement by and among the Company,
the Purchasers, the Principal Stockholder (as hereinafter defined) and the
escrow agent named therein, dated as of the date hereof, substantially in the
form of Exhibit E-2 attached hereto (the “Securities Escrow Agreement”), the
Investor and Public Relations Escrow Agreement by and among the Company, the
Purchasers and the escrow agent named therein, dated as of the date hereof,
substantially in the form of Exhibit E-3 attached hereto (the “Investor and
Public Relations Escrow Agreement”) and the Dividend Escrow Agreement by and
among the Company, the Purchasers and the escrow agent named therein, dated as
of the date hereof, substantially in the form of Exhibit E-4 attached hereto
(the “Dividend Escrow Agreement”, together with the Escrow General Agreement,
the Securities Escrow Agreement and the Investor and Public Relations Escrow
Agreement, the “Escrow Agreements”), the Series A Certificate of Designation,
and the Warrants (collectively, the “Transaction Documents”) and to issue and
sell the Units, the Shares and the Warrants in accordance with the terms hereof.
The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action,
and no further consent or authorization of the Company or its Board of Directors
or stockholders is required. This Agreement has been duly executed and delivered
by the Company. The other Transaction Documents will have been duly executed and
delivered by the Company at the Closing. Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 
3

--------------------------------------------------------------------------------

 

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof and as
contemplated by the Transaction Documents both at the time of Closing and after
the Reverse Split is effective are set forth on Schedule 2.1(c) hereto. All of
the outstanding shares of the Common Stock and the Preferred Shares have been
duly and validly authorized. Except as contemplated by the Transaction Documents
or as set forth on Schedule 2.1(c) hereto, no shares of Common Stock are
entitled to preemptive rights or registration rights and there are no
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company. Except as
contemplated by the Transaction Documents, there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except as contemplated by the Transaction Documents or as set forth on Schedule
2.1(c) hereto, the Company is not a party to any agreement granting registration
or anti-dilution rights to any person with respect to any of its equity or debt
securities.  Except as contemplated by the Transaction Documents, the Company is
not a party to, and it has no knowledge of, any agreement restricting the voting
or transfer of any shares of the capital stock of the Company. The offer and
sale of all capital stock, convertible securities, rights, warrants, or options
of the Company issued prior to the Closing complied with all applicable Federal
and state securities laws, and no stockholder has a right of rescission or claim
for damages with respect thereto which would have a Material Adverse Effect (as
defined below). The Company has furnished or made available to the Purchasers
true and correct copies of the Company’s Certificate of Incorporation as in
effect on the date hereof (the “Certificate”), and the Company’s Bylaws as in
effect on the date hereof (the “Bylaws”). For the purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, or financial condition of the Company and its
subsidiaries individually, or in the aggregate and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its obligations under this
Agreement in any material respect.


(d) Issuance of Shares. The Units, the Preferred Shares and the Warrants to be
issued at the Closing have been duly authorized by all necessary corporate
action and the Preferred Shares, when paid for or issued in accordance with the
terms hereof, shall be validly issued and outstanding, fully paid and
nonassessable and entitled to the rights and preferences set forth in the Series
A Certificate of Designation. When the Conversion Shares are issued in
accordance with the terms of the Series A Certificate of Designation and the
Warrant Shares are issued in accordance with the terms of the Warrants, each of
which shall not occur prior to the effectiveness of the Reverse Split, such
Conversion Shares and Warrant Shares will be duly authorized by all necessary
corporate action and validly issued and outstanding, fully paid and
nonassessable, and the holders shall be entitled to all rights accorded to a
holder of Common Stock.
 

 
4

--------------------------------------------------------------------------------

 



(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Company’s Certificate or Bylaws, (ii) conflict with, or constitute a default
(or an event whichwith notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in clauses (ii), (iii) and (iv) above are such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. Other
than as disclosed on Schedule 2.1(e), the business of the Company and its
subsidiaries is not being conducted in violation of any laws, ordinances or
regulations of any governmental entity, except for possible violations which
singularly or in the aggregate do not and will not have a Material Adverse
Effect. The Company is not required under Federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, or issue and sell the Preferred Shares, the Warrants, the Conversion
Shares and the Warrant Shares in accordance with the terms hereof or thereof
(other than (x) any consent, authorization or order that has been obtained as of
the date hereof, (y) any filing or registration that has been made as of the
date hereof or (z) any filings which may be required to be made by the Company
with the Commission or state securities administrators subsequent to the
Closing).

 
5

--------------------------------------------------------------------------------

 



(f) Commission Documents, Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”).  The Company has delivered or made
available to each of the Purchasers true and complete copies of the Commission
Documents, at the request of any such Purchaser. Except for the disclosure to be
included in the Form 8-K (as defined below), the Company has not provided to the
Purchasers any material non-public information or other information which,
according to applicable law, rule or regulation, was required to have been
disclosed publicly by the Company but which has not been so disclosed, other
than with respect to the transactions contemplated by this Agreement. A current
report on Form 8-K is required to be and shall be filed by the Company within
one business day after the Closing Date to disclose the Transaction Documents,
the Share Exchange Agreement, the Restructuring Agreements and transactions
related thereto (the “Form 8-K”).  At the time of the respective filings, the
Form 10-Ks and the Form 10-Qs complied and, in the case of the Form 8-K, will
comply in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such
documents.  As of their respective filing dates, none of the Form 10-Ks, Form
10-Qs or Form 8-K (when filed) contained, contain or will contain, as
applicable, any untrue statement of a material fact; and none omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the
Commission Documents, and the financial statements of the Company and its
subsidiaries that will be included in the Form 8-K (a copy of which has been
delivered to the Purchaser), comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). The Chine Victory Financial Statements (as defined in Section
4.2(u) hereof) comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. The Chine Victory Financial
Statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved and fairly present in all material respects,
the financial conditions and results of Chine Victory and its subsidiaries as of
the dates thereof and the results of operations and cash flows for the periods
then ended.


(g) Subsidiaries. Schedule 2.1(g) hereto sets forth each subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of ownership of each subsidiary. For the purposes of this
Agreement, “subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interests having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries. All of the
outstanding shares of capital stock of each subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. Other than as
contemplated by the Transaction Documents, there are no outstanding preemptive,
conversion or other rights, options, warrants or agreements granted or issued by
or binding upon any subsidiary for the purchase or acquisition of any shares of
capital stock of any subsidiary or any other securities convertible into,
exchangeable for or evidencing the rights to subscribe for any shares of such
capital stock. Other than as contemplated by the Transaction Documents, neither
the Company nor any subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence. Neither the Company
nor any subsidiary is a party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
subsidiary.  The Company and its subsidiaries, as applicable, each have the
unrestricted right to vote, and (subject to limitations or restrictions imposed
by applicable law) to receive dividends and distributions on, all capital
securities of its subsidiaries as owned by the Company or any such subsidiary,
as the case may be.

 
6

--------------------------------------------------------------------------------

 

(h) No Material Adverse Effect. Other than as disclosed on Schedule 2.1(h),
since June 30, 2010, neither the Company nor any of its subsidiaries has
experienced or suffered any Material Adverse Effect.


(i) No Undisclosed Liabilities.  Other than as disclosed on Schedule 2.1(i) and
in the Form 8-K, neither the Company nor any of its subsidiaries has any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company’s or its subsidiaries’
respective businesses since June 30, 2010 and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect on the Company or
its subsidiaries.


(j) No Undisclosed Events or Circumstances. To the Company’s knowledge, no event
or circumstance has occurred or exists with respect to the Company or its
subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.


(k) Indebtedness. Other than as disclosed on Schedule 2.1(k), the Chine Victory
Financial Statements set forth all outstanding secured and unsecured
Indebtedness of the subsidiaries of the Company on a consolidated basis, or for
which the subsidiaries of the Company have commitments as of the date of such
Chine Victory Financial Statements or any subsequent period that would require
disclosure. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $100,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same should be reflected in the
Company’s balance sheet (or the notes thereto), except guaranties by endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of business; and (c) the present value of any lease payments
in excess of $100,000 due under leases required to be capitalized in accordance
with GAAP. Except as set forth in Schedule 2.1(k), neither the Company nor any
subsidiary is in default with respect to any Indebtedness.


(l) Title to Assets. Other than as disclosed on Schedule 2.1(l), each of the
Company and its subsidiaries has good and marketable title to (i) all properties
and assets purportedly owned or used by them as reflected in the Chine Victory
Financial Statements, (ii) all properties and assets necessary for the conduct
of their business as currently conducted, and (iii) all of its real and personal
property reflected in the Chine Victory Financial Statements free and clear of
any Lien. All leases of the Company and each of its subsidiaries are valid and
subsisting and in full force and effect.


(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any subsidiary which questions the validity of this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.

 
7

--------------------------------------------------------------------------------

 

There is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or any other proceeding pending or, to the knowledge of
the Company, threatened, against or involving the Company, any subsidiary or any
of their respective properties or assets. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any subsidiary or any
executive officers or directors of the Company or subsidiary in their capacities
as such.


(n) Compliance with Law. Other than as disclosed on Schedule 2.1(n), the
business of the Company and the subsidiaries has been and is presently being
conducted in material compliance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances. The Company and each of
its subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business in all material respects as now being conducted by it
unless the failure to possess such franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


(o) Taxes. The Company and each of the subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the subsidiaries for all current
taxes and other charges to which the Company or any subsidiary is subject and
which are not currently due and payable. None of the federal income tax returns
of the Company or any subsidiary have been audited by the Internal Revenue
Service. The Company has no knowledge of any additional assessments, adjustments
or contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company or any subsidiary for any
period, nor of any basis for any such assessment, adjustment or contingency.


(p) Certain Fees. Except as set forth on Schedule 2.1(p) hereto, no brokers
fees, finders fees or financial advisory fees or commissions will be payable by
the Company or any subsidiary or any Purchaser with respect to the transactions
contemplated by this Agreement and the other Transaction Documents.


(q) Disclosure. Except as set forth in Schedule 2.1(q), neither this Agreement
nor the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchasers by or on behalf of the Company or any subsidiary in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, taken as a whole and in
the light of the circumstances under which they were made herein or therein, not
false or misleading.


(r) Intellectual Property.
 
 
 
8

--------------------------------------------------------------------------------

 


 
(i)
All (i) patents, patent applications, patent disclosures and inventions (whether
or not patentable and whether or not reduced to practice); (ii) trademarks,
service marks, trade dress, trade names, corporate names, logos, slogans and
Internet domain names, together with all goodwill associated with each of the
foregoing; (iii) copyrights and copyrightable works; (iv) registrations,
applications and renewals for any of the foregoing; and (v) proprietary computer
software (including but not limited to data, data bases and documentation)
(collectively, the "Intellectual Property") of the Company and its subsidiaries
is currently in compliance with all legal requirements (including timely
filings, proofs and payments of fees) and is valid and enforceable.  No
Intellectual Property of the Company or its subsidiaries which is necessary for
the conduct of Company’s and each of its subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted has been or is now
involved in any cancellation or litigation, and, to the Company’s knowledge, no
such action is threatened.  No patent of the Company or its subsidiaries has
been or is now involved in any interference, reissue, re-examination,
cancellation or opposition proceeding.

 
 
(ii)
To the Company’s knowledge, all of the licenses and sublicenses and consent,
royalty or other agreements concerning Intellectual Property which are necessary
for the conduct of the Company’s and each of its subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted to
which the Company or any Subsidiary is a party or by which any of their assets
are bound (other than  generally commercially available, non-custom,
off-the-shelf software application programs having a retail acquisition price of
less than $10,000 per license) (collectively, “License Agreements”) are valid
and binding obligations of the Company or its subsidiaries that are parties
thereto and, to the Company’s knowledge, the other parties thereto, enforceable
in accordance with their terms, except to the extent that enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally, and to the Company’s knowledge there exists no event or condition
which will result in a material violation or breach of or constitute (with or
without due notice or lapse of time or both) a default by the Company or any of
its subsidiaries under any such License Agreement.
 

 
(iii)
To the Company’s knowledge, the Company and its subsidiaries own or have the
valid right to use all of the Intellectual Property that is necessary for the
conduct of the Company’s and each of its subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted and for the
ownership, maintenance and operation of the Company’s and its Subsidiaries’
properties and assets, free and clear of all liens, encumbrances, adverse claims
or obligations to license all such owned Intellectual Property, other than
licenses entered into in the ordinary course of the Company’s and its
subsidiaries’ businesses.  To the Company’s knowledge, the Company and its
subsidiaries have a valid and enforceable right to use all third party
Intellectual Property used or held for use in the respective businesses of the
Company and its subsidiaries.


 
9

--------------------------------------------------------------------------------

 

 
 
(iv)
To the Company’s knowledge, the conduct of the Company’s and its subsidiaries’
businesses as currently conducted does not infringe or otherwise impair or
conflict with (collectively, “Infringe”) any Intellectual Property rights of any
third party or any confidentiality obligation owed to a third party, and, to the
Company’s knowledge, the Intellectual Property which are necessary for the
conduct of Company’s and each of its subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted are not being
Infringed by any third party.  There is no litigation or order pending or
outstanding or, to the Company’s knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property of the Company and its subsidiaries
and the Company’s and its subsidiaries’ use of any Intellectual Property owned
by a third party, and, to the Company’s knowledge, there is no valid basis for
the same.
 

 
(v)
The consummation of the transactions contemplated hereby and by the other
transaction documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its subsidiaries’ ownership or right to
use any of the Intellectual Property which is necessary for the conduct of
Company’s and each of its subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted.
 

 
(vi)
The Company and its subsidiaries have taken reasonable steps to protect the
Company’s and its subsidiaries’ rights in their Intellectual Property.  To the
Company’s knowledge, each employee, consultant and contractor who has had access
to confidential information which is necessary for the conduct of Company’s and
each of its subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted has agreed to maintain the confidentiality of
such confidential information.  Except under confidentiality obligations, to the
Company’s knowledge, there has been no material disclosure of any of the
Company’s or its Subsidiaries’ confidential information to any third party.


 
10

--------------------------------------------------------------------------------

 



(s) Environmental Compliance. Since their inception, neither the Company, nor
any of its subsidiaries have been, in violation of any applicable law relating
to the environment or occupational health and safety, where such violation would
have a material adverse effect on the business or financial condition of any of
the Company and its subsidiaries. The Company and its subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (i), (ii) and (iii), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Other than as disclosed on Schedule 2.1(s), the Company and
each of its subsidiaries are also in compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws. There are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its subsidiaries that violate or may
violate any Environmental Law after the Closing Date or that may give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance where, in each of the
foregoing clauses (i) and (ii), the failure to so comply could be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.


(t) Books and Record Internal Accounting Controls. Except as otherwise disclosed
in the Form 10-Ks, the Form 10-Qs, or the Form 8-K, the books and records of the
Company and its subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
subsidiary. The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.


(u) Material Agreements. Schedule 2.1(u) sets forth any and all written or oral
contracts, instruments, agreements, commitments, obligations, plans or
arrangements, the Company or any subsidiary is a party to, that a copy of which
would be required to be filed with the Commission as an exhibit to the Form 8-K
(collectively, the “Material Agreements”) if the Company or any subsidiary were
registering securities under the Securities Act. The Company and each of its
subsidiaries has in all material respects performed all the obligations required
to be performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect the result of which would cause a Material Adverse Effect. Except as
restricted under applicable laws and regulations, the incorporation documents,
certificates of designations or the Transaction Documents, no written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement of
the Company or of any subsidiary limits or shall limit the payment of dividends
on the Company’s Preferred Shares, other preferred stock, if any, or its Common
Stock.

 
11

--------------------------------------------------------------------------------

 



(v) Transactions with Affiliates. Except as set forth in the Form 8-K and the
Transaction Documents, there are no loans, leases, agreements, contracts,
royalty agreements, management contracts or arrangements or other continuing
transactions between (a) the Company or any subsidiary on the one hand, and (b)
on the other hand, any officer, employee, consultant or director of the Company,
or any of its subsidiaries, or any person owning any capital stock of the
Company or any subsidiary or any member of the immediate family of such officer,
employee, consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder.


(w) Securities Act of 1933. Assuming the accuracy of the representations of the
Purchasers set forth in Section 2.2 (d)-(h) hereof, the Company has complied and
will comply with all applicable federal and state securities laws in connection
with the offer, issuance and sale of the Units hereunder and the offer and sale
of the Units to the Purchasers is exempted from the registration requirement of
the Securities Act. Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Units, the Shares, the Warrants or similar securities to, or solicit
offers with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Units, the Shares and
the Warrants in violation of the registration provisions of the Securities Act
and applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Units, the Shares and the Warrants.


(x) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and a registration statement or
statements pursuant to the Registration Rights Agreement, and the filing of the
Series A Certificate of Designation with the Secretary of State for the State of
Nevada, no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Units, the
Preferred Shares and the Warrants, or for the performance by the Company of its
obligations under the Transaction Documents.

 
12

--------------------------------------------------------------------------------

 

(y) Employees. Except as disclosed on Schedule 2.1(y), neither the Company nor
any subsidiary has any collective bargaining arrangements or agreements covering
any of its employees. Except as disclosed in the Form 8-K, neither the Company
nor any subsidiary has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such subsidiary required to be disclosed
in the Commission Documents or on the Form 8-K that is not so disclosed. Since
June 30, 2010, no officer, consultant or key employee of the Company or any
subsidiary whose termination, either individually or in the aggregate, would
have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any subsidiary.


(z) Absence of Certain Developments. Except as disclosed on Schedule 2.1(z),
since June 30, 2010, neither the Company nor any subsidiary has:


(i) other than the Share Exchange Transaction, issued any stock, bonds or other
corporate securities or any rights, options or warrants with respect thereto;


(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such subsidiary’s business;


(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;


(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;


(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;


                                (vi) sold, assigned or transferred any patent
rights, trademarks, trade names, copyrights, trade secrets or other intangible
assets or intellectual property rights, or disclosed any proprietary
confidential information to any person except to customers in the ordinary
course of business or to the Purchasers or their representatives;


(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

 
13

--------------------------------------------------------------------------------

 

(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;


(ix) made capital expenditures or commitments therefor that aggregate in excess
of $25,000;


(x) other than the Share Exchange Transaction, entered into any other
transaction other than in the ordinary course of business, or entered into any
other material transaction, whether or not in the ordinary course of business;


(xi) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;


(xii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;


(xiii) effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or


(xiv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.


(aa) Public Utility Holding Company Act; Investment Company Act and U.S. Real
Property Holding Corporation Status. The Company is not a “holding company” or a
“public utility company” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.  The Company is not and has never been a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended.


(bb) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Units, the Preferred
Shares and the Warrants will not involve any transaction which is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended, provided, that, if any of the Purchasers, or any person or entity that
owns a beneficial interest in any of the Purchasers, is an “employee pension
benefit plan” (within the meaning of Section 3(2) of ERISA) with respect to
which the Company is a “party in interest” (within the meaning of Section 3(14)
of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(bb), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.

 
14

--------------------------------------------------------------------------------

 



(cc) Dilutive Effect. The Company understands and acknowledges that it has an
obligation to issue the Conversion Shares upon the conversion of the Preferred
Shares in accordance with this Agreement and the Series A Certificate of
Designation and to issue the Warrant Shares upon the exercise of the Warrants in
accordance with this Agreement and the Warrants regardless of the dilutive
effect that such issuance may have on the ownership interest of other
stockholders of the Company.


(dd) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Shares
pursuant to Rule 506 under the Securities Act, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Shares to be integrated with other offerings. The Company does
not have any registration statement pending before the Commission or currently
under the Commission’s review and since December 31, 2008, except as
contemplated under the Transaction Documents, the Company has not offered or
sold any of its equity securities or debt securities convertible into shares of
Common Stock.


(ee) Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase securities pursuant to this Agreement has
been made by such Purchaser independently of any other Purchaser and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its subsidiaries which may have been made or given by any other Purchaser or by
any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any Purchaser (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for one of the Purchasers
and such counsel does not represent all of the Purchasers but only such
Purchaser and the other Purchasers may have retained their own individual
counsel with respect to the transactions contemplated hereby. The Company
acknowledges that it has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers.

 
15

--------------------------------------------------------------------------------

 



(ff)           Sarbanes-Oxley Act. The Company is in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”), and the rules and regulations promulgated thereunder, that are effective
and for which compliance by the Company is required as of the date hereof.


(gg)           Transfer Agent.  The Company has retained the transfer agent
listed on Schedule 2.1(gg).  Such transfer agent is eligible to transfer
securities via Depository Trust Company (“DTC”) and Deposit Withdrawal Agent
Commission (“DWAC”) and will accept the Irrevocable Transfer Agent Instructions
(as defined below).


(hh)           Share Exchange.  Subject to the consummation of the Share
Exchange Agreement, the Company represents on behalf of Chine Victory, which
will be a direct wholly-owned subsidiary of the Company upon consummation of the
Share Exchange Transaction, as follows:


(i) that Chine Victory has the legal right, power and authority (corporate and
other) to enter into and perform its obligations under the Share Exchange
Agreement to which it is a party and has taken all necessary corporate action to
authorize the execution, delivery and performance of, and has authorized,
executed and delivered, the Share Exchange Agreement to which it is a party
along with related agreements contemplated by the Share Exchange Agreement; such
agreements constitute valid and legally binding obligations enforceable in
accordance with their terms, subject, as to enforceability, to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.


(ii) that Chine Victory does not own or lease properties or conduct any business
outside of the People’s Republic of China (“PRC”) and that Chine Victory does
not need to be duly qualified as a foreign corporation for the transaction of
business under the laws of any jurisdiction in which it is not now so qualified.


(iii) that the execution and delivery by Chine Victory, of, and the performance
by Chine Victory of its obligations under, the Share Exchange Agreement to which
it is a party and the consummation by Chine Victory of the transactions
contemplated therein will not: (A) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Chine Victory is a party or by which Chine Victory is bound
or to which any of the properties or assets of Chine Victory is subject; (B)
result in any violation of the provisions of the articles of association or
business license of Chine Victory; and (C) will not result in any violation of
any laws, regulations, rules, orders, decrees, guidelines or notices of the PRC,
except that, with respect to (A) and (C), such conflict, breach or violation
would not reasonably be expected to have a Material Adverse Effect on Chine
Victory.

 
16

--------------------------------------------------------------------------------

 

                        (ii)       Additional PRC Representations and
Warranties.
 
 
(i)           All material consents, approvals, authorizations or licenses
requisite under PRC law for the due and proper establishment and operation of
the Company’s subsidiaries doing business in the PRC (the “PRC Subsidiaries”)
have been duly obtained from the relevant PRC governmental authorities and are
in full force and effect.
 
(ii)           All filings and registrations with the PRC governmental
authorities required in respect of the Company, Chine Victory and the PRC
Subsidiaries and their capital structure and operations including, without
limitation, to the extent applicable, tax bureau and customs authorities, have
been duly completed in accordance with the relevant PRC rules and regulations,
except where the failure to complete such filings and registrations does not,
and would not, individually or in the aggregate, have a Material Adverse Effect.
The Company and the Company’s subsidiaries have complied with all relevant PRC
laws and regulations regarding the contribution and payment of the registered
capital of the PRC Subsidiaries, the payment schedules of which have been
approved by the relevant PRC governmental authorities. There are no outstanding
rights of, or commitments made by the Company or any of its subsidiaries to sell
any equity interests of any PRC Subsidiary.
 
(iii)           Neither the Company nor any subsidiary of the Company is in
receipt of any letter or notice from any relevant PRC governmental or
quasi-governmental authority notifying it of the revocation, or otherwise
questioning the validity, of any licenses or qualifications issued to it or any
subsidy granted to it by any PRC governmental authority, or the need for
compliance or remedial actions in respect of the activities carried out by the
Company or such subsidiary.
 
(iv)           The Company and the subsidiaries of the Company have conducted
their respective business activities within their permitted scope of business or
have otherwise operated their respective businesses in compliance with all
relevant legal requirements and with all requisite licenses and approvals
granted by competent PRC governmental authorities other than such non-compliance
that do not, and would not, individually or in the aggregate, have a Material
Adverse Effect. As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any part of the Company or any of its
subsidiaries’ business which is subject to periodic renewal, neither the Company
nor such subsidiary has any knowledge of any grounds on which such requisite
renewals will not be granted by the relevant PRC governmental authorities.
 
(v)           Other than as disclosed on Schedule 2.1(ii)(v), with regard to
employment and staff or labor, the Company and the subsidiaries of the Company
have complied with all applicable PRC laws and regulations in all material
respects, including without limitation, laws and regulations pertaining to
welfare fund contributions, social benefits, medical benefits, insurance,
retirement benefits, pensions or the like.


(vi)           Each of the Company, the subsidiaries of the Company and their
respective directors are aware of the content of the PRC Rules on Mergers and
Acquisitions of  Domestic Enterprises by Foreign Investors  jointly promulgated
by the Ministry of Commerce, the State Assets Supervision and Administration
Commission, the State Tax Administration, the State Administration of Industry
and Commerce, the China Securities Regulatory Commission (the “CSRC”) and the
State Administration of Foreign Exchange of the PRC on August 8, 2006 (the “M&A
Rules”), and, in particular, the relevant provisions thereof which purport to
require offshore special purpose vehicles, or SPVs, formed for listing purposes
and controlled directly or indirectly by PRC companies or individuals, to obtain
the approval of the CSRC prior to the listing and trading of their securities on
an overseas stock exchange. The Company has received legal advice specifically
with respect to the M&A Rules from its PRC counsel to the effect that such
approval requirements are not applicable to the Company or to the listing or
quotation of the Company’s securities on any National Stock Exchange (as
hereinafter defined in Section 3.22).
 
 
17

--------------------------------------------------------------------------------

 


 
(vii)           Other than as disclosed on Schedule 2.1(ii)(vii), the Company
and the subsidiaries have taken all necessary steps to comply with, and to
ensure compliance by, each of their respective stockholders, option holders,
directors, officers, and employees that are, or are directly or indirectly owned
or controlled by, a PRC resident or citizen, with any applicable rules and
regulations of the relevant PRC government agencies (including, without
limitation, the Ministry of Commerce, National Development and Reform Commission
and the State Administration of Foreign Exchange) relating to overseas
investment by PRC residents and citizens or overseas listing by offshore special
purpose vehicles controlled directly or indirectly by PRC companies and
individuals (the “PRC Overseas Investment and Listing Regulations”), including,
without limitation, ensuring that each such stockholder, option holder,
director, officer and employee that is, or is directly or indirectly owned or
controlled by, a PRC resident or citizen, complete any registration and other
procedures required under applicable PRC Overseas Investment and Listing
Regulations.


(viii)           Except as set forth in Schedule 2.1(ii)(viii), the PRC
subsidiaries are not currently prohibited, directly or indirectly, from paying
any dividends to their respective equity holders, nor are any of them
prohibited, from making any other distribution on their respective equity
interests, or from repaying any loans or advances.
 
(ix)           Neither the Company, nor any subsidiary, nor any of their
respective properties, assets or revenues has any right of immunity under
British Virgin Islands (“BVI”) or PRC law, from any legal action, suit or
proceeding, from the giving of any relief in any such legal action, suit or
proceeding, from set-off or counterclaim, from the jurisdiction of any BVI, PRC,
New York or U.S. federal court, from service of process, attachment upon or
prior to judgment, or attachment in aid of execution of judgment, or from
execution of a judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of a judgment, in any such court, with respect
to its obligations, liabilities or any other matter under or arising out of or
in connection with the Transaction Documents; and, to the extent that the
Company, or any subsidiary or any of their respective properties, assets or
revenues may have or may hereafter become entitled to any such right of immunity
in any such court in which proceedings may at any time be commenced, each of the
Company and the subsidiaries waives or will waive such right to the extent
permitted by law and has consented to such enforcement as provided in Section
7.3 of this Agreement.

 
18

--------------------------------------------------------------------------------

 

(jj)           Restructuring Transaction.  The Company represents on behalf of
Chine Victory, which is a direct wholly-owned subsidiary of the Company due to
the consummation of the Share Exchange Transaction, as follows:


(i)              that Chine Victory had the legal right, power and authority
(corporate and other) to enter into and perform its obligations under each of
the agreements set forth on Schedule 2.1(jj)(i) (collectively, the
“Restructuring Agreements”), to which it is a party and took all necessary
corporate action to authorize the execution, delivery and performance of, each
of the Restructuring Agreements to which it was a party; and each of the
Restructuring Agreements to which Chine Victory was a party constituted a valid
and legally binding obligation of Chine Victory, enforceable in accordance with
its terms, subject, as to enforceability, to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.


(ii)           that Chine Victory does not directly own or lease properties or
conduct any business outside of the People’s Republic of China (“PRC”)
and  Chine Victory does not need to be duly qualified as a foreign corporation
for the transaction of business under the laws of any jurisdiction in which it
is not now so qualified.


(iii) that the execution and delivery by Chine Victory, of, and the performance
by Chine Victory of its obligations under, each of the Restructuring Agreements
to which it was a party and the consummation by Chine Victory of the
transactions contemplated therein did not: (A) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Chine Victory is a party or by which Chine
Victory is bound or to which any of the properties or assets of Chine Victory is
subject; (B) result in any violation of the provisions of the articles of
association or business license of Chine Victory; and (C) will not result in any
violation of any laws, regulations, rules, orders, decrees, guidelines or
notices of the PRC or Hong Kong law, except that, with respect to (A), (B) and
(C), such conflict, breach or violation would not reasonably be expected to have
a Material Adverse Effect on Chine Victory or the PRC Subsidiaries.


(iv)           that each of the Restructuring Agreements is in proper and
enforceable legal form under the laws of the PRC and was properly filed with the
appropriate authority in the PRC; and any stamp or similar tax has been paid in
respect of any of the Restructuring Agreements to ensure the legality, validity,
enforceability or admissibility in evidence of each of the Restructuring
Agreements in the PRC, except as set forth on Schedule 2.1(jj)(iv).


(v)           that each of the representations and warranties contained in each
of the Restructuring Agreements are true and accurate as of the date hereof and
are hereby incorporated by reference into and made a part of this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
(kk)           No Additional Agreements.  Neither the Company nor any of its
subsidiaries has any agreement or understanding with any Purchaser with respect
to the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents.


(ll)           Foreign Corrupt Practices Act.  None of the Company nor any of
its subsidiaries nor to the knowledge of the Company, any agent or other person
acting on behalf of the Company or any of its subsidiaries, has, directly or
indirectly, (i) used any funds, or will use any proceeds from the sale of the
Units, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company, or any
subsidiary of the Company (or made by any Person acting on their behalf of which
the Company is aware) or any members of their respective management which is in
violation of any applicable law, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was applicable to the Company or any of
its subsidiaries.


(mm)           PFIC.  None of the Company or any of its subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.


(nn)           OFAC. None of the Company or any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
Person acting on behalf of any of the Company or any of its subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Units, or lend,
contribute or otherwise make available such proceeds to any subsidiary of the
Company, joint venture partner or other Person or entity, towards any sales or
operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned
by OFAC or for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.


(oo)           Money Laundering Laws. The operations of each of the Company and
its subsidiaries are and have been conducted at all times in compliance with the
money laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.


Section 2.2               Representations and Warranties of the Purchasers. Each
Purchaser hereby makes the following representations and warranties to the
Company as of the date hereof and the Closing Date, with respect solely to
itself and not with respect to any other Purchaser:
 
 
20

--------------------------------------------------------------------------------

 


(a) Organization and Good Standing of the Purchasers. If the Purchaser is an
entity, such Purchaser is a corporation, partnership or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.


(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and each of the other
Transaction Documents to which such Purchaser is a party and to purchase the
Units, consisting of the Preferred Shares and Warrants, being sold to it
hereunder. The execution, delivery and performance of this Agreement and each of
the other Transaction Documents to which such Purchaser is a party by such
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate, partnership or
limited liability company action, and no further consent or authorization of
such Purchaser or its Board of Directors, stockholders, partners, members, or
managers, as the case may be, is required. This Agreement and each of the other
Transaction Documents to which such Purchaser is a party has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
hereof.


(c) No Conflicts. The execution, delivery and performance of this Agreement and
each of the other Transaction Documents to which such Purchaser is a party and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or any other Transaction Document to
which such Purchaser is a party or to purchase the Units, Preferred Shares or
acquire the Warrants in accordance with the terms hereof, provided, that for
purposes of the representation made in this sentence, such Purchaser is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.


 
 
21

--------------------------------------------------------------------------------

 


(d) Acquisition for Investment. Each Purchaser is acquiring the Units, and the
underlying Preferred Shares and the Warrants solely for its own account for the
purpose of investment and not with a view to or for sale in connection with
distribution. Each Purchaser does not have a present intention to sell the
Units, Preferred Shares or the Warrants, nor a present arrangement (whether or
not legally binding) or intention to effect any distribution of the Units,
Preferred Shares or the Warrants to or through any person or entity; provided,
however, that by making the representations herein and subject to Section 2.2(h)
below, such Purchaser does not agree to hold the Units, Preferred Shares or the
Warrants for any minimum or other specific term and reserves the right to
dispose of the Units, Preferred Shares or the Warrants at any time in accordance
with Federal and state securities laws applicable to such disposition. Each
Purchaser acknowledges that it is able to bear the financial risks associated
with an investment in the Units, Preferred Shares and the Warrants and that it
has been given full access to such records of the Company and the subsidiaries
and to the officers of the Company and the subsidiaries and received such
information as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company. Each Purchaser further acknowledges that such Purchaser
understands the risks of investing in companies domiciled and/or which operate
primarily in the PRC and that the purchase of the Units, Preferred Shares and
Warrants involves substantial risks.


(e) Status of Purchasers. Each Purchaser is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act. Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer, nor an affiliate of a
broker-dealer.


(f) Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company. In making the
decision to invest in the Company and its business, each Purchaser hereby
acknowledges that such Purchaser has relied solely upon the Chine Victory
Financial Statements and other written information provided to such Purchaser by
the Company and Chine Victory.


(g) No General Solicitation. Each Purchaser acknowledges that the Units were not
offered to such Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.


(h) Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.


(i) General. Such Purchaser understands that the Units are being offered and
sold in reliance on a transactional exemption from the registration requirements
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of therepresentations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Units.
 
22

--------------------------------------------------------------------------------

 



(j) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Shares purchased hereunder for
purposes of Section 13(d) under the Exchange Act, and each Purchaser is acting
independently with respect to its investment in the Shares.


(k) Trading Activities. Each Purchaser agrees that it shall not, directly or
indirectly, engage in any short sales with respect to the Common Stock for a
period of twelve (12) months following the Closing Date.


(l) Brokers. Other than the Placement Agent, each Purchaser has no knowledge of
any brokerage or finder’s fees or commissions that are or will be payable by the
Company or any subsidiary to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person or entity with
respect to the transactions contemplated by this Agreement.
 
ARTICLE III


Covenants


The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).


Section 3.1                      Securities Compliance. The Company shall notify
the Commission in accordance with its rules and regulations, of the transactions
contemplated by any of the Transaction Documents, including filing a Form D with
respect to the Units, the Preferred Shares, Warrants, the Conversion Shares and
Warrant Shares as required under Regulation D and applicable “blue sky” laws,
and shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Units, the Preferred Shares, the Warrants, Conversion Shares and
the Warrant Shares to the Purchasers or subsequent holders.


Section 3.2                      Registration and Listing. The Company shall (a)
comply in all respects with its reporting and filing obligations under the
Exchange Act, (b) comply with all requirements related to any registration
statement filed pursuant to the Registration Rights Agreement, and (c) not take
any action or file any document (whether or not permitted by the Securities Act
or the rules promulgated thereunder) to terminate or suspend such registration
or to terminate or suspend its reporting and filing obligations under the
Exchange Act or Securities Act except as permitted under the Transaction
Documents. Subject to the terms of the Transaction Documents, the Company
further covenants that it will take such further action as the Purchasers may
reasonably request, all to the extent required from time to time to enable the
Purchasers to sell the Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act, as amended. Upon the request of the Purchasers, the Company
shall deliver to the Purchasers a written certification of a duly authorized
officer as to whether it has complied with such requirements.
 
 
23

--------------------------------------------------------------------------------

 




Section 3.3                      Inspection Rights. The Company shall permit,
during normal business hours and upon reasonable request and reasonable notice,
each Purchaser or any employees, agents or representatives thereof, so long as
such Purchaser shall own Shares which, in the aggregate, represent more than 5%
of the total combined voting power of all voting securities then outstanding on
a fully diluted basis (which shall include all Conversion Shares but not Warrant
Shares) (“Information Rights Purchasers”), for purposes reasonably related to
such Purchaser’s interests as a stockholder to examine and make reasonable
copies of and extracts from the records and books of account of, and visit and
inspect the properties, assets, operations and business of the Company and any
subsidiary, and to discuss the affairs, finances and accounts of the Company and
any subsidiary with any of its officers, consultants, directors, and key
employees. Such Purchaser agrees that such Purchaser and its employees, agents
and representatives will keep confidential and will not disclose, divulge or use
(other than for purposes of monitoring its investment in the Company) any
confidential information which such Purchaser may obtain from the Company
pursuant to financial statements, reports and other materials submitted by the
Company to such Purchaser pursuant to this Agreement or pursuant to inspection
rights granted hereunder, unless such information is known to the public through
no fault of such Purchaser or his or its employees or representatives; provided,
however, that a Purchaser may disclose such information (i) to its attorneys,
accountants and other professionals in connection with their representation of
such Purchaser in connection with such Purchaser’s investment in the Company,
(ii) to any prospective permitted transferee of the Shares, so long as the
prospective transferee agrees to be bound by the provisions of this Section 3.3,
(iii) to any general partner or affiliate of such Purchaser. The Company may
require each Purchaser to execute a separate confidentiality agreement in form
and substance reasonably acceptable to the Company as a prerequisite to the
exercise of such Purchaser’s inspection rights pursuant to this Section 3.3.


Section 3.4                      Compliance with Laws. The Company shall comply,
and cause each subsidiary to comply in all material respects, with all
applicable laws, rules, regulations and orders.


Section 3.5                      Keeping of Records and Books of Account. The
Company shall keep and cause each subsidiary to keep adequate records and books
of account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.


Section 3.6                      Reporting Requirements. If the Commission
ceases making periodic reports filed under the Exchange Act available via the
Internet, then at a Purchaser’s request the Company shall furnish the following
to such Purchaser so long as such Purchaser shall beneficially own any Shares:
 
 
24

--------------------------------------------------------------------------------

 
 
 
(a) Quarterly Reports filed with the Commission on Form 10-Q as soon as
practicable after the document is filed with the Commission, and in any event
within five (5) business days after the document is filed with the Commission;


(b) Annual Reports filed with the Commission on Form 10-K as soon as practicable
after the document is filed with the Commission, and in any event within five
(5) business days after the document is filed with the Commission; and


(c) Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.


Section 3.7                       Amendments. The Company shall not amend or
waive any provision of the Articles or Bylaws of the Company in any way that
would adversely affect the liquidation preferences, dividend rights, conversion
rights, voting rights or redemption rights of the Preferred Shares.


Section 3.8                       Other Agreements. The Company shall not enter
into any agreement the terms of which would restrict or impair the ability of
the Company or any subsidiary to perform its or their respective obligations
under any Transaction Document.


Section 3.9                       Distributions. So long as any Preferred Shares
remain outstanding, the Company agrees that it shall not (i) declare or pay any
dividends or make any distributions to any holder(s) of Common Stock unless such
dividends or distributions are also simultaneously paid or made to the holders
of the Preferred Shares on an as-converted basis or (ii) purchase or otherwise
acquire for value, directly or indirectly, any Common Stock or other equity
security of the Company.


Section 3.10                      Use of Proceeds. The net proceeds from the
sale of the Units hereunder shall be used by the Company as set forth on
Schedule 3.10 and not to redeem any Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or to settle any outstanding
litigation.


Section 3.11                      Reservation of Shares. So long as any of the
Preferred Shares or Warrants remain outstanding, the Company shall take all
action necessary to at all times have authorized, and reserved for the purpose
of issuance, no less than one hundred percent (100%) of the aggregate number of
shares of Common Stock needed to provide for the issuance of the Conversion
Shares and the Warrant Shares.


Section 3.12                      Transfer Agent.  The Company has engaged the
transfer agent and registrar listed on Schedule 2.1(gg) (the “Transfer Agent”)
with respect to its Common Stock, who is DTC and DWAC eligible.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 3.13                      Disposition of Assets. So long as any
Preferred Shares remain outstanding, neither the Company nor any subsidiary
shall sell, transfer or otherwise dispose of any of its

properties, assets and rights to any person except for (i) sales to customers in
the ordinary course of business (ii) sales or transfers between the Company and
its subsidiaries or between subsidiaries of the Company, or (iii) otherwise with
the prior written consent of the holders of a majority of the Preferred Shares
then outstanding.


Section 3.14                      Reporting Status. So long as a Purchaser
beneficially owns any of the Shares, the Company shall timely file all reports
required to be filed with the Commission pursuant to the Exchange Act, and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would permit such termination.


Section 3.15                      Disclosure of Transaction. The Company shall
issue a press release describing the material terms of the transactions
contemplated hereby (the “Press Release”) as soon as practicable after the
Closing but in no event later than 5:30 P.M. Eastern Time on the first Business
Day following the Closing. The Company shall also file with the Commission, the
Form 8-K describing the material terms of the transactions contemplated hereby
(and attaching as exhibits thereto this Agreement, the Registration Rights
Agreement, the Series A Certificate of Designation, the Securities Escrow
Agreement, form of Warrant, the Press Release, and the Share Exchange Agreement)
as soon as practicable following the Closing Date but in no event more than four
(4) Business Days following the Closing Date, which Press Release and Form 8-K
shall be subject to prior review and comment by counsel for the Purchasers.
“Business Day” means any day during which a principal exchange shall be open for
trading.


Section 3.16                      Disclosure of Material Information. The
Company and its subsidiaries covenant and agree that neither it nor any other
person acting on its or their behalf has provided or, from and after the filing
of the Press Release, will provide any Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information (other than with respect to the transactions contemplated by this
Agreement), unless prior thereto such Purchaser shall have executed a specific
written agreement regarding the confidentiality and use of such information,
provided, however, that the non-disclosure and confidentiality agreement between
the Purchasers and the Placement Agent, as in effect on the date hereof, shall
not be considered to be a valid confidentiality and non-disclosure agreement for
the purpose of consenting to any disclosure of material non-public information
that shall be disclosed to the Purchaser subsequent to the Closing Date. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenants in effecting transactions in securities of the Company. The
Company shall not disclose the identity of any Purchaser in any filing with the
SEC except as required by the rules and regulations of the SEC thereunder.  In
the event of a breach of the foregoing covenant by the Company, any of its
subsidiaries, or any of its or their respective officers, directors, employees
and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Purchaser may notify the Company, and the Company shall
make public disclosure of such material nonpublic information within five (5)
trading days of such notification.


 
26

--------------------------------------------------------------------------------

 
 
Section 3.17                      Pledge of Securities. The Company acknowledges
and agrees that the Shares may be pledged by a Purchaser in connection with a
bona fide margin agreement or other loan or financing arrangement that is
secured by the Common Stock. The pledge of Common

Stock shall not be deemed to be a transfer, sale or assignment of the Common
Stock hereunder, and no Purchaser effecting a pledge of Common Stock shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document; provided, that a Purchaser and its pledgee shall be required to comply
with the provisions of Article V hereof in order to effect a sale, transfer or
assignment of Common Stock to such pledgee. At a Purchaser’s expense, the
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Common Stock may reasonably request in connection with a pledge of the
Common Stock to such pledgee by a Purchaser.


Section 3.18                      Lock-Up Agreements. The persons listed on
Schedule 3.18 attached hereto shall be subject to the terms and provisions of a
lock-up agreement in substantially the form attached as Exhibit D hereto (the
“Lock-Up Agreement”), which shall provide the manner in which certain
stockholders, officers and directors of the Company may sell, transfer or
dispose of their shares of Common Stock.


Section 3.19                      Investor and Public Relations Escrow. At the
Closing, the Company shall cause to be deposited, One Hundred Fifty Thousand
Dollars ($150,000) in an escrow account to be used by the Company for investor
and public relations pursuant to the terms of the Investor and Public Relations
Escrow Agreement.


Section 3.20                      Change of Auditor. As soon as possible
following the Closing, but no later than ninety (90) days after the Closing
Date, the Company shall use its best efforts to retain a new auditing firm that
is PCAOB certified and has experience in US GAAP financials, who shall be
mutually acceptable to the Company and the Placement Agent.  Notwithstanding the
foregoing, the Placement Agent shall not unreasonably withhold approval of the
auditing firm identified by the Company.


Section 3.21                      Preferred Dividend Escrow. At the Closing, the
Company shall cause to be deposited, one year of dividend payments payable to
each Purchaser in accordance with the terms of the Series A Certificate of
Designation, of the Purchase Price funded on the Closing Date in an escrow
account pursuant to the terms of the Dividend Escrow Agreement.


Section 3.22                      Sarbanes-Oxley Act. The Company shall be in
compliance with the applicable provisions of the Sarbanes-Oxley Act of 2002, and
the rules and regulations promulgated thereunder, as required under such Act.


Section 3.23                     Form D. The Company agrees to file a Form D
with respect to the securities as required by Rule 506 under Regulation D and to
provide a copy thereof to the Purchasers promptly after such filing.


Section 3.24                     No Integrated Offerings. The Company shall not
make any offers or sales of any security (other than the securities being
offered or sold hereunder) under circumstances that would require registration
of the securities being offered or sold hereunder under the Securities Act.
 
 
27

--------------------------------------------------------------------------------

 

 
Section 3.25                       No Commissions in Connection with Conversion
of Preferred Shares. In connection with the conversion of the Preferred Shares
into Conversion Shares, neither the Company nor any Person acting on its behalf
will take any action that would result in the Conversion Shares being exchanged
by the Company other than with the then existing holders of the Preferred Shares
exclusively where no commission or other remuneration is paid or given directly
or indirectly for soliciting the exchange in compliance with Section 3(a)(9) of
the Securities Act.


Section 3.26                      Option Plan Restrictions.  The Company may
establish an officer, director, employee or consultant stock option or stock
incentive plan, provided, however, that such stock option plan does not permit
the issuance of more than ten percent (10%) of the number of shares of Common
Stock then issued and outstanding and any such issuance of stock options under
the stock incentive plan shall not be issued at a price below the market price
on the day the option is granted.


Section 3.27                      Direct Lending.  Neither the Company nor any
of its subsidiaries shall engage in any transaction whereby it borrows money
from companies other than from its wholly-owned subsidiaries or financial
institutions and lends money directly to other companies other than its
wholly-owned subsidiaries unless such practice is lawful under the laws of the
governing jurisdiction and the Company obtains the prior consent of the holders
of a majority of the Preferred Shares then outstanding.


Section 3.28                      No Manipulation of Price.  The Company will
not take, directly or indirectly, any action designed to cause or result in, or
that has constituted or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any securities of the Company.


Section 3.29                      Anti-dilution.  For a period of two (2) years
following the Closing Date, the Company agrees that it will not, without the
consent of a majority of such Purchasers owning the Preferred Shares at the time
of such offering, conduct an offering of securities at a price per share less
than the Purchase Price. In addition, other than in connection with (i) full or
partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity so long as such issuances are not for the purpose of
raising capital and which holders of such securities or debt are not at any time
granted registration rights, (ii) the Company’s issuance of securities in
connection with a bona fide strategic license agreements and other partnering
arrangements with an independent third party in a similar business as the
Company so long as such issuances are not for the purpose of raising capital and
which holders of such securities or debt are not at any time granted
registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock of up to 10% of the
Company’s outstanding shares to employees, directors, and consultants, pursuant
to an approved employee benefit plan, and (iv) as a result of the conversion of
Preferred Shares and/or exercise of Warrants which are issued or granted
pursuant to this Agreement on the unamended terms in effect on the Closing Date
(collectively, the foregoing (i) through (v) are “Excepted Issuances”), if for a
period of two (2) years following the Closing Date, the Company shall agree to
or issue (the “Lower Price Issuance”) any Common Stock or securities convertible
into or exercisable for shares of Common Stock (or modify any of the foregoing
which may be outstanding) to any person or entity at a price per share or
conversion or exercise price per share which shall be less than the Conversion
Price in effect at such time without the consent of a majority of the
Purchasers, then the Conversion Price shall be entitled to weighted average
price protection.

 
28

--------------------------------------------------------------------------------

 
 


Section 3.30                      Post-Closing Reverse Split.  As soon as
practicable following the Closing, but in no event later than sixty (60) days
following the Closing, the Company shall obtain shareholder approval for, and
shall cause to be effected, a reverse stock split of the Company’s Common Stock
in such multiple that would cause the total number of shares of Common Stock
outstanding, including the shares underlying the Series M Preferred Stock but
not including the shares underlying the Units hereunder, to equal ten million
(10,000,000) shares in accordance with Schedule 2.1(c) (the “Reverse Split”).


ARTICLE IV


CONDITIONS


Section 4.1                      Conditions Precedent to the Obligation of the
Company to Sell the Units. The obligation hereunder of the Company to issue and
sell the Units, and the underlying Preferred Shares and the Warrants to the
Purchasers is subject to the satisfaction or waiver, at or before the Closing,
of each of the conditions set forth below. These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.


(a) Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser in this Agreement and each of
the other Transaction Documents to which such Purchaser is a party shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.


(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.


(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.


(d) Delivery of Purchase Price. The Purchase Price for the Units shall have been
delivered to the escrow agent pursuant to the Escrow General Agreement.
 
 
29

--------------------------------------------------------------------------------

 


(e) Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are parties shall have been duly executed and delivered by the
Purchasers to the Company.

(f) Share Exchange Transaction. Prior to the Closing, the Share Exchange
Transaction shall have been consummated.


Section 4.2            Conditions Precedent to the Obligation of the Purchasers
to Purchase the Units. The obligation hereunder of each Purchaser to acquire and
pay for the Units is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for
each Purchaser’s sole benefit and may be waived by such Purchaser at any time in
its sole discretion.


(a)           Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all respects as of the
date when made and as of the Closing Date as though made at that time, except
for representations and warranties that are expressly made as of a particular
date, which shall be true and correct in all respects as of such date.


(b)           Performance by the Company. The Company shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing.


(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.


(d)           No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.


(e)           Series A Certificate of Designation of Rights and Preferences.
Prior to the Closing, the Series A Certificate of Designation shall have been
filed with the Secretary of State of Nevada.


(f)           Opinions of Counsel, Etc. At the Closing, the Purchasers and the
Placement Agent shall have received an opinion of Nevada legal counsel, U.S.
counsel to the Company and an opinion of BVI counsel to Chine Victory, dated the
date of the Closing, in substantially the form of Exhibit H hereto, and such
other certificates and documents as the Purchasers or its counsel shall
reasonably require incident to the Closing. Three (3) days prior to Closing, the
Purchasers shall have received an opinion of PRC counsel to the PRC
Subsidiaries, dated the date of the Closing with respect to the Share Exchange
Agreement and such other matters as the Purchasers may reasonably request.

 
30

--------------------------------------------------------------------------------

 
 
 
(g) Registration Rights Agreement. On the Closing Date, the Company shall have
executed and delivered the Registration Rights Agreement to each Purchaser.
 
(h) Certificates. The Company shall have executed and delivered to the
Purchasers the certificates (in such denominations as such Purchaser shall
request) for the Preferred Shares and the Warrants being acquired by such
Purchaser at the Closing (in such denominations as such Purchaser shall request)
to such address set forth next to each Purchasers name on Exhibit A with respect
to the Closing.


(i) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the “Resolutions”).


(j) Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Preferred Shares and the exercise of the
Warrants, a number of shares of Common Stock equal to one hundred percent (100%)
of the aggregate number of Conversion Shares issuable upon conversion of the
Preferred Shares issued or to be issued pursuant to this Agreement and the
number of Warrant Shares issuable upon exercise of the number of Warrants issued
or to be issued pursuant to this Agreement.


(k)           Lock-Up Agreements. As of the Closing Date, the persons listed on
Schedule 3.18 hereto shall have delivered to the Purchasers fully executed
Lock-Up Agreements in the form of Exhibit D, respectively, attached hereto.


(l) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors of the Company consistent with
Section 2.1(b), (ii) the Articles, (iii) the Bylaws, (iv) the Series A
Certificate of Designation, each as in effect at the Closing, and (v) the
authority and incumbency of the officers of the Company executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.


(m) Officer’s Certificate. The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.


(n) Escrow General Agreement. On the Closing Date, the Company and the escrow
agent shall have executed and delivered the Escrow General Agreement in the form
of Exhibit E-1 attached hereto to each Purchaser.
 
 
31

--------------------------------------------------------------------------------

 
 
(o) Securities Escrow Agreement. On the Closing Date, the Securities Escrow
Agreement shall have been executed by the parties thereto and the Escrow Shares
(as defined in the Securities Escrow Agreement) shall have been deposited into
the escrow account

pursuant to the terms of the Securities Escrow Agreement in the form of Exhibit
E-2 attached hereto.


(p)             Investor and Public Relations Escrow.  On the Closing Date, the
Investor and Public Relations Escrow Agreement shall have been executed by the
parties thereto and the Escrowed Funds (as defined in the Investor and Public
Relations Escrow Agreement) shall have been deposited with the escrow agent
pursuant to the terms of the Investor and Public Relations Escrow Agreement in
the form of Exhibit E-3 attached hereto.


(q)             Dividend Escrow.  On the Closing Date, the Dividend Escrow
Agreement shall have been executed by the parties thereto and the Escrowed Funds
(as defined in the Dividend Escrow Agreement) shall have been deposited with the
escrow agent pursuant to the terms of the Dividend Escrow Agreement in the form
of Exhibit E-4 attached hereto.


(r)             Material Adverse Effect. No Material Adverse Effect shall have
occurred at or before the Closing Date.


(s) Share Exchange Transaction. Prior to the Closing Date, the Share Exchange
Transaction shall have been consummated.


(t) Financial Statements. No later than the third Business Day prior to the
Closing Date, the Company shall have delivered to the Purchasers the audited
financial statements for the fiscal years ended March 31, 2010 and 2009 audited
by  Parker Randall CF (H.K.) CPA Limited, Certified Public Accountants (the
“Chine Victory Financial Statements”), which Chine Victory Financial Statements
shall be acceptable to the Purchasers.


(u) Capitalization Table. No later than the third Business Day prior to the
Closing Date, the Company shall have delivered to each of the Purchasers a
capitalization table setting forth (i) its capitalization, on a fully diluted
basis immediately prior to the Closing and (ii) its pro forma capitalization, on
a fully diluted basis, giving effect to the consummation of the transactions
contemplated by this Agreement. In each case, the table shall list all
outstanding options, warrants and other securities convertible into equity of
the Company.
 
ARTICLE V


Stock Certificate Legend


Section 5.1                      Legend. Each certificate representing the
Preferred Shares, the Warrants and Warrant Shares and if appropriate, securities
issued upon conversion or exercise thereof, shall be stamped or otherwise
imprinted with a legend substantially in the following form (in addition to any
legend required by applicable state securities or “blue sky” laws):
 
 
32

--------------------------------------------------------------------------------

 


THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


The Company agrees to reissue certificates representing any of the Conversion
Shares or the Warrant Shares, without the legend set forth above if at such
time, prior to making any transfer of any such securities, such holder thereof
shall give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request. Such proposed
transfer and removal will not be effected until: (a) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that the registration of the Conversion Shares or the Warrant Shares
under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or “blue sky” laws has been effected or a valid exemption
exists with respect thereto. The Company will respond to any such notice from a
holder within five (5) business days. In the case of any proposed transfer under
this Section 5.1, the Company will use reasonable efforts to comply with any
such applicable state securities or “blue sky” laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement. Whenever a certificate representing the Conversion Shares or
the Warrant Shares is required to be issued to a Purchaser without a legend, in
lieu of delivering physical certificates representing the Conversion Shares or
the Warrant Shares (provided that a registration statement under the Securities
Act providing for the resale of the Warrant Shares and Conversion Shares is then
in effect), the Company may cause its transfer agent to electronically transmit
the Conversion Shares or Warrant Shares to a Purchaser by crediting the account
of such Purchaser or such Purchaser’s prime broker with the DTC through its DWAC
system (to the extent not inconsistent with any provisions of this Agreement).
 
 
33

--------------------------------------------------------------------------------

 
 
 
ARTICLE VI

Indemnification


Section 6.1                      General Indemnity. The Company agrees to
indemnify and hold harmless the Purchasers (and their respective directors,
officers, managers, partners, members, shareholders, affiliates, agents,
successors, assigns) and the Placement Agent from and against any and all
losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Purchasers as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein. Further,
the Company agrees to indemnify and hold harmless the Purchasers (and their
respective directors, officers, managers, partners, members, shareholders,
affiliates, agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Purchasers as a result of the failure of the Company or any of its
subsidiaries to pay contributions for all employees or any other liability that
arises from the failure to comply with any PRC rule or regulation. Each
Purchaser severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by such Purchaser
herein. The maximum aggregate liability of each Purchaser pursuant to its
indemnification obligations under this Article VI shall not exceed the portion
of the Purchase Price paid by such Purchaser hereunder. In no event shall any
“Indemnified Party” (as defined below) be entitled to recover consequential or
punitive damages resulting from a breach or violation of this Agreement.


Section 6.2                      Indemnification Procedure. Any party entitled
to indemnification under this Article VI (an “Indemnified Party”) will give
written notice to the indemnifying party of any matters giving rise to a claim
for indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
Indemnified Party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the Indemnified Party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party. In the event that the indemnifying party advises an
Indemnified Party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
Indemnified Party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the Indemnified Party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder.
 
34

--------------------------------------------------------------------------------

 

The Indemnified Party shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party which relates to such action or
claim. The indemnifying party shall keep the Indemnified Party fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. If the indemnifying party elects to defend any such action or
claim, then the Indemnified Party shall be entitled to participate in such
defense with counsel of its choice at its sole cost and expense. The
indemnifying party shall not be liable for any settlement of any action, claim
or proceeding effected without its prior written consent, provided, however,
that the indemnifying party shall be liable for any settlement if the
indemnifying party is advised of the settlement but fails to respond to the
settlement within thirty (30) days of receipt of such notification.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the Indemnified Party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the Indemnified Party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the Indemnified Party of a release from all liability in respect of
such claim. The indemnification required by this Article VI shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the Indemnified Party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the Indemnified Party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.
 
ARTICLE VII


Miscellaneous


Section 7.1                      Fees and Expenses. Except as otherwise set
forth in this Agreement and the other Transaction Documents, each party shall
pay the fees and expenses of its advisors, counsel, accountants and other
experts, if any, and all other expenses, incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement,
provided, that the Company shall pay to Lowenstein Sandler PC, counsel of the
Placement Agent, a total of $30,000 for legal and closing fees and $20,000 to a
lead investor for reasonable due diligence expenses.


Section 7.2                      Specific Enforcement, Consent to Jurisdiction.


(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
 
35

--------------------------------------------------------------------------------

 


 
(b)           Each of the Company and the Purchasers (i) hereby irrevocably
submits to the jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
New York county for the purposes of any suit, action or proceeding arising out
of or relating to this Agreement or any of the other Transaction Documents or
the transactions contemplated hereby or thereby and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the
Purchasers consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 7.2 shall affect or limit any right to serve process in any other
manner permitted by law.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  The Company hereby
appoints Anslow & Jaclin, LLP, with its office at 195 Route 9 South, Suite 204,
Manalapan, New Jersey 07726, as its agent for service of process in New
York.  Nothing contained herein shall be deemed to limit in any way any right to
serve process in any manner permitted by law.


Section 7.3                      Entire Agreement; Amendment. This Agreement and
the other Transaction Documents contains the entire understanding and agreement
of the parties with respect to the matters covered hereby and, except as
specifically set forth herein or in the Transaction Documents, neither the
Company nor any of the Purchasers makes any representations, warranty, covenant
or undertaking with respect to such matters and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein. No provision of this Agreement nor any of the Transaction
Documents may be waived or amended other than by a written instrument signed by
the Company and the Placement Agent, and no provision hereof may be waived other
than by a written instrument signed by the party against whom enforcement of any
such waiver is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the Preferred Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents or holders of Preferred Shares, as the case may be.


Section 7.4                      Notices. Any notice, demand, request, waiver or
other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery by telex (with correct
answer back received), telecopy or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The
addresses for such communications shall be:

 
36

--------------------------------------------------------------------------------

 


If to the Company:


Timberjack Sporting Supplies, Inc.
c/o Linyi Chan Tseng Wood Co., Ltd.
Daizhuang Industrial Zone, Yitang Town
Lanshan District, Linyi City, Shandong
People’s Republic of China 276000
Attention: Mr. Zhikang Li
Tel. No.: 86 (539) 8566-168
Fax No.: 86 (757) 8625-9293


with copies (which shall not constitute notice) to:


Anslow & Jaclin LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention:    Richard I. Anslow, Esq.
Tel. No.: (732) 409-1212
Fax No.: (732) 577-1188


If to any Purchaser:  At the address of such Purchaser set forth on Exhibit A to
this Agreement, as the case may be, with copies to Purchaser’s counsel as set
forth on Exhibit A or as specified in writing by such Purchaser.


If to the Placement Agent:


Newbridge Securities Corporation
1451 West Cypress Creek Road
Fort Lauderdale, FL 33309-1953
Attn: Legal/Compliance
Tel. No.: (877) 447-9625
Fax No.: (954) 229-9937


with copies (which shall not constitute notice) to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, New Jersey 07068
Attention: Steven M. Skolnick, Esq.
Tel. No.: (973) 597-2500
Fax No.: (973) 597-2477

 
37

--------------------------------------------------------------------------------

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.


Section 7.5                      Waivers. No waiver by any party of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.


Section 7.6                      Headings. The article, section and subsection
headings in this Agreement are for convenience only and shall not constitute a
part of this Agreement for any other purpose and shall not be deemed to limit or
affect any of the provisions hereof.


Section 7.7                      Successors and Assigns.  This Agreement may not
be assigned by a party hereto without the prior written consent of the Company
or the Placement Agent, as applicable, provided, however, that, subject to
federal and state securities laws and as otherwise provided in the Transaction
Documents, a Purchaser may assign its rights and delegate its duties hereunder
in whole or in part to an affiliate or to a third party acquiring all or
substantially all of its Shares or Warrants in a private transaction without the
prior written consent of the Company or the other Purchasers, provided, that no
such assignment or obligation shall affect the obligations of such Purchaser
hereunder and that such assignee agrees in writing to be bound, with respect to
the transferred securities, by the provisions hereof that apply to the
Purchasers.  The provisions of this Agreement shall inure to the benefit of and
be binding upon the respective permitted successors and assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. If any Purchaser
transfers Preferred Shares purchased hereunder, any such penalty shares or
liquidated damages, as the case may be, pursuant to this Agreement shall
similarly transfer to such transferee with no further action required by the
purchaser or the Company.  Notwithstanding anything to the contrary set forth
herein, only those Purchasers who own shares of Preferred Shares or Conversion
Shares of the Company shall be entitled to receive any rights and benefits of
this Agreement based on their ownership interest at the time when such rights or
benefits accrue. If any Purchaser transfers Preferred Shares purchased
hereunder, any and all rights and benefits pursuant to this Agreement shall
similarly transfer to such transferee with no further action required by the
Purchaser, the transferee or the Company.  In the event that any Purchaser (or
permitted assign) no longer holds shares of Series A Preferred or Conversion
Shares such Purchaser will similarly not be entitled to any of the rights or
benefits conferred upon such Purchaser pursuant to this Agreement.


Section 7.8                      No Third Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.


 
38

--------------------------------------------------------------------------------

 
 
Section 7.9                       Governing Law. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another

jurisdiction. This Agreement shall not be interpreted or construed with any
presumption against the party causing this Agreement to be drafted.


Section 7.10                      Survival. The representations and warranties
of the Company and the Purchasers shall survive the execution and delivery
hereof and the Closing hereunder for a period of one (1) year following the
Closing Date.


Section 7.11                      Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and, all of which taken together shall constitute one and the
same Agreement and shall become effective when counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.


Section 7.12                      Publicity. The Company agrees that it will not
disclose, and will not include in any public announcement, except as provided in
the Transaction Documents, the name of the Purchasers without the consent of the
Purchasers unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.


Section 7.13                      Severability. The provisions of this Agreement
and the Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.


Section 7.14                      Further Assurances. From and after the date of
this Agreement, upon the request of any Purchaser or the Company, each of the
Company and the Purchasers shall execute and deliver such instrument, documents
and other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement, the
Preferred Shares, the Conversion Shares, the Warrants, the Warrant Shares, the
Series A Certificate of Designation, the Registration Rights Agreement and the
other Transaction Documents.


Section 7.15                      Currency.  Unless otherwise indicated, all
dollar amounts referred to in this Agreement are in United States Dollars.  All
amounts owing under this Agreement or any Transaction Document shall be paid in
US dollars.  All amounts denominated in other currencies shall be converted in
the US dollar equivalent amount in accordance with the Exchange Rate on the date
of calculation.  “Exchange Rate” means, in relation to any amount of currency to
be converted into US dollars pursuant to this Agreement, the US dollar exchange
rate as published in The Wall Street Journal on the relevant date of
calculation.

 
 
39

--------------------------------------------------------------------------------

 
 
 
Section 7.16                      Judgment Currency.


(a)           If for the purpose of obtaining or enforcing judgment against the
Company in any court in any jurisdiction it becomes necessary to convert into
any other currency (such other currency being hereinafter in this Section 7.17
referred to as the “Judgment Currency”) an amount due in US Dollars under this
Agreement, the conversion shall be made at the Exchange Rate prevailing on the
business day immediately preceding:


(i)           the date of actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or


(ii)           the date on which the foreign court determines, in the case of
any proceeding in the courts of any other jurisdiction (the date as of which
such conversion is made pursuant to this Section being hereinafter referred to
as the “Judgment Conversion Date”).


(b)           If in the case of any proceeding, there is a change in the
Exchange Rate prevailing between the Judgment Conversion Date and the date of
actual payment of the amount due, the applicable party shall pay such adjusted
amount as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the Exchange Rate prevailing on the date of payment,
will produce the amount of US Dollars which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
Exchange Rate prevailing on the Judgment Conversion Date.


(c)           Any amount due from the Company under this provision shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of this Agreement.


Section 7.17                      Termination.  This Agreement may be terminated
prior to Closing:


(a)           by mutual written agreement of the Purchasers and the Company, a
copy of which shall be provided to the escrow agent appointed under the Escrow
General Agreement (the “Escrow Agent”); and


(b)           by the Company or a Purchaser (as to itself but no other
Purchaser) upon written notice to the other, with a copy to the Escrow Agent, if
the Closing shall not have taken place by 6:30 p.m. Eastern time on August 31,
2010; provided, that the right to terminate this Agreement under this Section
7.17(b) shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.


 
40

--------------------------------------------------------------------------------

 
 
(c)           In the event of a termination pursuant to Section 7.17(c) or
7.17(b), each Purchaser shall have the right to a return of up to its entire
Purchase Price deposited with the Escrow Agent pursuant to this Agreement,
without interest or deduction.  The Company covenants and agrees to cooperate
with such Purchaser in obtaining the return of its Purchase Price, and shall not
communicate any instructions to the contrary to the Escrow Agent.


(d)           In the event of a termination pursuant to this Section, the
Company shall promptly notify all non-terminating Purchasers. Upon a termination
in accordance with this Section 7.17, the Company and the terminating
Purchaser(s) shall not have any further obligation or liability (including as
arising from such termination) to the other and no Purchaser will have any
liability to any other Purchaser under the Transaction Documents as a result
therefrom.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
41

--------------------------------------------------------------------------------

 

[COMPANY SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.



   
TIMBERJACK SPORTING SUPPLIES, INC.
 
 
By:
   
Name:  Zhikang Li
Title:  Chief Executive Officer

 
 
42

--------------------------------------------------------------------------------

 

[INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]
 
By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of September 30, 2010 by and among
Timberjack Sporting Supplies, Inc. and the Purchasers (as defined therein), as
to the number of Units set forth below, and authorizes this signature page to be
attached to the Purchase Agreement or counterparts thereof and for its name,
address and number of Units purchased to be added to Exhibit A of the Purchase
Agreement.



       
PURCHASER
       
By:
   
Name:
Title:

 

 
Number of Units:  ____________
 
Aggregate Purchase Price: $____________

 
 
43

--------------------------------------------------------------------------------

 

EXHIBIT A TO THE
SECURITIES PURCHASE AGREEMENT
________________________________


LIST OF PURCHASERS


Purchaser and Address
Investment
Units Purchased
Shares of
Preferred Stock
Series A
Warrants
Percent
                                   
Total
         


 
44

--------------------------------------------------------------------------------

 

EXHIBIT B TO THE
SECURITIES PURCHASE AGREEMENT
__________________________________


FORM OF SERIES A WARRANT
 
 
 
 

 
 
45

--------------------------------------------------------------------------------

 

EXHIBIT C TO THE
SECURITIES PURCHASE AGREEMENT
_____________________________________


FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
 
 
46

--------------------------------------------------------------------------------

 

EXHIBIT D TO THE
SECURITIES PURCHASE AGREEMENT
_____________________________________


FORM OF LOCK-UP AGREEMENT
 
 
 
 
 
 
47

--------------------------------------------------------------------------------

 

EXHIBIT E-1 TO THE
SECURITIES PURCHASE AGREEMENT
_____________________________________


FORM OF ESCROW GENERAL AGREEMENT
 
 
 
 
 
 
 
48

--------------------------------------------------------------------------------

 

EXHIBIT E-2 TO THE
SECURITIES PURCHASE AGREEMENT
_____________________________________


FORM OF SECURITIES ESCROW AGREEMENT
 
 
 
 
 
 
 
 
49

--------------------------------------------------------------------------------

 

EXHIBIT E-3 TO THE
SECURITIES PURCHASE AGREEMENT
_____________________________________


FORM OF INVESTOR AND PUBLIC RELATIONS ESCROW AGREEMENT
 
 
 
 
 

 
 
50

--------------------------------------------------------------------------------

 

EXHIBIT E-4 TO THE
SECURITIES PURCHASE AGREEMENT
____________________________________


FORM OF DIVIDEND ESCROW AGREEMENT

 
51

--------------------------------------------------------------------------------

 

EXHIBIT F TO THE
SECURITIES PURCHASE AGREEMENT
_____________________________________


SERIES A CERTIFICATE OF DESIGNATION
 
 
 
 
 
 

 
 
52

--------------------------------------------------------------------------------

 

EXHIBIT G TO THE
SECURITIES PURCHASE AGREEMENT
_____________________________________


FORM OF OPINION OF COUNSEL
 
 
 
 
 
 
 
53
